                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


ANGELICA VILLAFANE VEGUILLA,

                    Plaintiff,

v.                                                      Case No: 6:18-cv-361-Orl-40DCI

COMMISSIONER OF SOCIAL
SECURITY,

                    Defendant.
                                         /

                                         ORDER

      This cause is before the Court on Claimant's appeal of the Commissioner of Social

Security's final decision denying her application for disability benefits (Doc. 1) filed on

March 9, 2018. The United States Magistrate Judge has submitted a report

recommending that the Commissioner’s final decision be affirmed.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed November 29, 2018 (Doc. 16), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Commissioner of Social Security's final decision is AFFIRMED.

      3.     The Clerk is DIRECTED to enter judgment in favor of the Commissioner

and against the Claimant, and to close the file.

      DONE AND ORDERED in Orlando, Florida on December 13, 2018.
Copies furnished to:

Counsel of Record
Unrepresented Parties




                        2
